DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 20170352689).

    PNG
    media_image1.png
    464
    723
    media_image1.png
    Greyscale

Regard to claim 1, Chung discloses a display device comprising: 
a transistor; and 
a display element [a display layer 120] over the transistor; 
wherein the transistor includes: 
a gate electrode G on an insulating surface; 
a gate insulating layer GI on the gate electrode; 
an oxide semiconductor layer [a metal oxide semiconductor layer CH] arranged on the gate insulating layer GI, and overlapping the gate electrode G; 
source/drain electrodes S/D on the oxide semiconductor layer CH and the gate insulating layer, each including 
a first conductive layer 105a/b containing nitrogen [the titanium nitride used for the first layer 105a and the first layer 105b is TiNx, where x is greater than or equal to 0.05 and less than or equal to 1.5 (0.05≦x≦1.5), and preferably x is greater than or equal to 0.1 and less than or equal to 1.2 (0.1≦x≦1.2)] and 
a second conductive layer 106a/b on the first conductive layer [the material of the second layer 106a and the second layer 106b includes, but are not limited to, aluminum, copper, or silver]; and 
an insulating layer PV on the oxide semiconductor layer and the source/drain electrodes, the insulating layer containing oxygen [The material of the insulating layer PV may be, but not limited to, an inorganic material, an organic material or a combination thereof. For example, the inorganic material may be, but not limited to, silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20170352689) applied to claim 1 in view of Fujita et al. (WO 2017002672).

Chung fails to disclose the features of claims 2-5.

    PNG
    media_image2.png
    332
    708
    media_image2.png
    Greyscale

Regard to claim 2, Fujita et al. teach the display device further comprising: a third conductive layer [oxide semiconductor upper layer 5U] between the first conductive layer 7s/d and the oxide semiconductor layer [oxide semiconductor lower layer 5L], the third conductive layer containing oxygen [oxide semiconductor upper layer 5U].  

Regard to claim 3, Fujita et al. teach the display device, wherein the third conductive layer [oxide semiconductor upper layer 5U] contains a part of the metal materials contained in the oxide semiconductor layer [an oxide semiconductor layer 5 can be formed of an oxide semiconductor film containing an In—Ga—Zn—O-based semiconductor and has a stacked structure including the oxide semiconductor lower layer 5L and the oxide semiconductor upper layer 5U].  

Regard to claims 4-5, Fujita et al. teach the display device, wherein a thickness of the third conductive layer is 2 nm or more and 10 nm or less [an oxide semiconductor film (thickness 10 to 80 nm) for forming the oxide semiconductor upper layer 5U].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Chung disclosed with the features of claim 2-5 for providing a relatively large energy gap as Fujita et al. taught.

Regard to claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set “an oxygen content in the third conductive layer is 10 atomic% or more”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). It would be obvious as a matter of design choice to set “an oxygen content in the third conductive layer is 10 atomic% or more”, since applicant has not disclosed that “an oxygen content in the third conductive layer is 10 atomic% or more” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with set “an oxygen content in the third conductive layer is 10 atomic% or more”.
2.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20170352689) applied to claim 1 in view of Goto et al. (CN 104335355).

Chung fails to disclose the features of claims 2-6.

    PNG
    media_image3.png
    272
    580
    media_image3.png
    Greyscale

Regard to claim 2, Goto et al. teach the display device further comprising: a third conductive layer [the first oxide semiconductor layer 4A] between the first conductive layer [source-drain electrode 5] and the oxide semiconductor layer [the second oxide semiconductor layer 4], the third conductive layer [made of (IGZTO)] containing oxygen.  

Regard to claim 3, Goto et al. teach the display device, wherein the third conductive layer [made of (IGZTO)] contains a part of the metal materials contained in the oxide semiconductor layer [made of (IZT0)].  

Regard to claims 4-5, Goto et al. teach the display device, wherein a thickness of the third conductive layer is 2 nm or more and 10 nm or less [when the thickness of the second oxide semiconductor layer is set to a thickness of the first oxide semiconductor layer, can be further set to 30nm or less, further to be 20nm or less, especially 10nm or less [0073]].  

Regard to claim 6, Goto et al. teach the display device, wherein an oxygen content in the third conductive layer is 10 atomic% or more [in the first oxide semiconductor layer, each metal element with respect to the oxygen content of the total metal elements [atomic %, the same below) is In: below 25% (not including 0%), Ga: 5%, Zn: 35 to 65% and 8 to 30% of Sn. With Ga=5 atomic%, Zn=35 atomic% and Sn= 8 atomic%, then the oxygen content= 100%atomic - (Ga atomic% + Zn atomic% + Sn atomic%)].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Chung disclosed with the features of claim 2-6 for obtaining stress tolerance effect [0082] Goto et al. taught.

3.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20170352689) in view of Fujita et al. (WO 2017002672).

Regard to claim 7, Chung discloses a method for manufacturing a display device, the method comprising: 
forming a gate electrode G on an insulating surface; 
forming a gate insulating layer GI on the gate electrode; 
forming an oxide semiconductor layer CH on the gate insulating layer, the oxide semiconductor layer including an area overlapping the gate electrode G; 
forming source/drain electrodes S/D on the oxide semiconductor layer and the gate insulating layer GI, each including 
a first conductive layer 105a/b containing nitrogen and 
a second conductive layer 106a/b on the first conductive layer; 
forming an insulating layer PV on the source/drain electrodes; 
forming a display element [a display layer 120] over the transistor.  

Chung fail to disclose (1) the method comprising forming a transistor by performing a heat treatment, wherein a temperature of the forming the gate insulating layer and a temperature of the heat treatment are 3250C or more and 4000C or less (claim 8), wherein a temperature of the forming the gate insulating layer and a temperature of the heat treatment are 3500C or more and 4000C or less (claim 9); (2) the method further comprising: forming a third conductive layer containing oxygen between the oxide semiconductor layer and the first conductive layer by performing the heat treatment (claims 10-11); (3) wherein the third conductive layer contains a part of the metal material contained in the oxide semiconductor layer (claims 12-13).  

Fujita et al. teach 
(1) the method comprising forming a transistor by performing a heat treatment, wherein a temperature of the forming the gate insulating layer and a temperature of the heat treatment are 3250C or more and 4000C or less (claim 8), wherein a temperature of the forming the gate insulating layer and a temperature of the heat treatment are 3500C or more and 4000C or less (claim 9) [subjected to heat treatment at a temperature of 300 to 500°C]; 
(2) the method further comprising: forming a third conductive layer containing oxygen between the oxide semiconductor layer and the first conductive layer by performing the heat treatment [after the first insulating layer 11 is formed and before the second insulating layer 12 is formed, heat treatment (oxidation treatment) for oxidizing the oxide semiconductor layer 5 is performed. It may be performed after the oxide semiconductor film is formed and before the oxide semiconductor film is patterned. Alternatively, after forming the oxide semiconductor layer 5 by patterning the oxide semiconductor film, it may be performed before forming the metal film for source wiring]; 
(3) wherein the third conductive layer [oxide semiconductor upper layer 5U] contains a part of the metal material contained in the oxide semiconductor layer (claims 12-13) [an oxide semiconductor layer 5 can be formed of an oxide semiconductor film containing an In—Ga—Zn—O-based semiconductor and has a stacked structure including the oxide semiconductor lower layer 5L and the oxide semiconductor upper layer 5U].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a method for manufacturing a display device as Chung disclosed, wherein the method comprising forming a transistor by performing a heat treatment with the features of claim 8-11 for providing the increase rate of the resistance value changes depending on the temperature of the heat treatment as Fujita et al. taught; with the features of claims 12-13 for providing a relatively large energy gap as Fujita et al. taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamazaki et al. (US 20150077162) transistor with excellent electrical characteristics (e.g., on-state current, field-effect mobility, or frequency characteristics) is provided. When an oxide semiconductor layer [OS layer] 130 includes two metal oxide films 131 and 132, the thickness of the first metal oxide film 131 may be 100 nm or greater (e.g., 100 nm to 1000 nm, preferably 200 nm to 1000 nm), and the thickness of the second metal oxide film 132 may be 50 nm or greater (e.g., 50 nm to 500 nm, or 100 nm to 300 nm).

Lee et al. (US 20110240987) disclose the thin film transistor substrate including a thin film transistor which is arranged on an insulating substrate 710 and which includes a gate electrode 720, a source electrode 750a and a drain electrode 750b, and an active layer 740 in which a crystalline oxide semiconductor layer 740a and an amorphous oxide semiconductor layer 740b are laminated, and a pixel electrode 770 that is switched by the thin film transistor.

Ohta et al. (US 20120326144) disclose thin film transistor substrate according to the present invention includes a thin film transistor provided on a substrate, wherein the thin film transistor includes a gate electrode provided on the substrate; a gate insulating film provided to cover the gate electrode; an In-Ga-Zn-O-based oxide semiconductor layer provided on the gate insulating film to overlap the gate electrode; and a source electrode and a drain electrode provided on the oxide semiconductor layer to overlap the gate electrode and to face each other, a ratio of In:Ga:Zn in atomic % in the oxide semiconductor layer is 1:1:1 or 4:5:1, and an oxygen filling rate of the oxide semiconductor layer is greater than or equal to 87%, the oxygen filling rate being given by an expression: ([atomic % of In].times.3/2+[atomic % of Ga].times.3/2+[atomic % of Zn])/[atomic % of O].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871